    Case: 1:19-cv-00145-DAP Doc #: 513 Filed: 01/02/20 1 of 3. PageID #: 12037



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                           )
                                                        )
                Plaintiff,                              )       CASE NO. 1:19-CV-00145
                                                        )
        v.                                              )       Judge Dan Aaron Polster
                                                        )
SOUTH UNIVERSITY OF OHIO, LLC, et al.,                  )       Magistrate Judge
                                                        )       Thomas M. Parker
                Defendants.                             )


                  Motion of Illinois and Colorado Attorneys General to
               Modify December 5, 2019 Order to Delete Relief Against Them

       Illinois Attorney General Kwame Raoul and Colorado Attorney General Phil Weiser (the

“Attorneys General”), by their counsel, respectfully move pursuant to Rule 59(e) of the Federal

Rules of Civil Procedure, and in the alternative under Rules 60(b)(4) and 60(b)(6), for an order

modifying the Court’s December 5, 2019 Order (the “Bar Order”) to delete its provisions granting

injunctive and other relief against them, including, without limitation, the provision in paragraph 19

of the Bar Order that enjoins them from (1) enforcing against Studio Enterprise Manager, LLC and

Arts Institutes International, LLC (collectively, the “Studio Group”) their respective States’ anti-

fraud laws in connection with student loans that were assigned to the Studio Group before this action

was filed, and payments on those loans that the Studio Group received after that assignment — none

of which involves the property of the defendants in receivership in this case, South University of

Ohio, LLC, et al., and (2) exercising their rights under state court consent judgments they obtained

against Education Management Corp.

       By filing this motion, the Attorneys General do not concede, but instead expressly dispute,

the Court’s personal jurisdiction over them and its subject matter jurisdiction to enter the relief
   Case: 1:19-cv-00145-DAP Doc #: 513 Filed: 01/02/20 2 of 3. PageID #: 12038



against them in the Bar Order. In support of this motion, the Attorneys General are submitting a

separate memorandum of law.

                                            Respectfully submitted,

                                            KWAME RAOUL, Attorney General of Illinois;
                                            PHIL WEISER, Attorney General of Colorado

                                      By:     /s/ Richard S. Huszagh
                                            Richard S. Huszagh
                                            Illinois Assistant Attorney General
                                            100 W. Randolph St., 12th Floor
                                            Chicago, Illinois 60601
                                            rhuszagh@atg.state.il.us
                                            (312) 814-2587


Olivia D. Webster
Colorado Sr. Assistant Attorney General
Consumer Protection Section
Colorado Attorney General’s Office
1300 Broadway
Denver, CO 80203
Libby.Webster@coag.gov
(720) 508-6203
    Case: 1:19-cv-00145-DAP Doc #: 513 Filed: 01/02/20 3 of 3. PageID #: 12039



                                 Certificate of Filing and Service

       I hereby certify that on January 2, 2020, I electronically filed the foregoing Motion of Illinois

and Colorado Attorneys General to Delete Relief Against with the Clerk of the Court for the United

States District Court for the Northern District of Ohio, Easter Division, by using the CM/ECF

system, which will effect service on the other participants in the case.


                                                   /s/ Richard S. Huszagh
